          Case 4:20-cv-01328-KGB Document 6 Filed 02/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ZECKEYA PERRY                                                                      PETITIONER
ADC #156241

V.                             CASE NO. 4:20-CV-1328-KGB-BD

DEXTER PAYNE, Director, ADC;
AUNDREA CULCLAGER, Warden;
LESLIE RUTLEDGE, Attorney
General, State of Arkansas; and
ARKANSAS, State of                                                             RESPONDENTS

                                            ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 3). Petitioner Zeckeya Perry filed timely objections and

supplemented his objections (Dkt. Nos. 4, 5). After careful review of the Recommended

Disposition and Mr. Perry’s objections, and after a de novo review of the record, the Court

adopts the Recommended Disposition in its entirety as this Court’s findings of fact and

conclusions of law.

       In the Recommended Disposition, Judge Deere recommends that this Court dismiss

without prejudice Mr. Perry’s current petition because Mr. Perry has already sought federal habeas

relief in a prior case and did not receive an order from the Eighth Circuit Court of Appeals

authorizing this Court to consider his successive habeas petition (Dkt. No. 3, at 3). Congress

restricts the filing of second or successive habeas petitions under 28 U.S.C. § 2254. 28 U.S.C. §

2244(b). A “second or successive” habeas petition requires authorization from a federal court of

appeals prior to filing. 28 U.S.C. § 2244(b)(3)(A). “‘Second or successive’ is a term of art and

not every habeas petition that is second in time requires preauthorization.” Williams v. Hobbs, 658
          Case 4:20-cv-01328-KGB Document 6 Filed 02/02/21 Page 2 of 2




F.3d 842, 853 (8th Cir. 2011) (citing Crouch v. Norris, 251 F.3d 720, 723-25 (8th Cir. 2001)).

“Where a claimant could not have raised a claim in his first habeas petition because it had not yet

arisen, he will be allowed to seek a second habeas petition without first obtaining our

authorization.” Id. (citing Singleton v. Norris, 319 F.3d 1018, 1023 (8th Cir. 2003)). Mr. Perry’s

objections and supplemental objections do not persuade this Court that it has jurisdiction over his

current petition. His objections are overruled.

       The Court dismisses without prejudice Mr. Perry’s petition for writ of habeas corpus and

denies the relief requested (Dkt. No. 2). The Court denies as moot Mr. Perry’s motion to

proceed in forma pauperis (Dkt. No. 1). Finally, the Court declines to issue a certificate of

appealability.

       It is so ordered this 2nd day of February, 2021.



                                                      Kristine G. Baker
                                                      United States District Judge




                                                  2
